Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-15, 12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Johnson et al. (Johnson)(Pub NO. US 2019/0122472)
Regarding Claim 1 Johnson discloses  a burner controller [[0029], “ a selectively programmable radio frequency remote access device” “logic board”] comprising: a user interface;[par. [0029] “user input” par. [0077] user interface 210, Fig.2, item 210, User interface]  a microcontroller connected to the user interface;[Fig.1, item 128 [0029] , processor] and an on-board  memory [par. [0029], “memory”] connectable to the microcontroller and external to the microcontroller; [Fig.1, item 110, memory is external to the microcontroller 128, “the memory comprises a first read only memory comprising a plurality of firmware configuration for the logic board ] and wherein: the microcontroller comprises: an application handling the user interface; [Fig.2, item 210, user interface. [0029]” user input. Par. [0077]”user interface”] a configuration storage handled by the application [[0029], “user input” “firmware configuration”. Firmware is configured by the user]  and a boot loader; [[0029], “wherein the active firmware is selected from the plurality of firmware configurations from the read-only memory a user and loaded into active memory partition of the second memory]   and an internal memory accessible by the application and the bootloader; [[0029], “a second memory which comprises an active memory partition adapted to store an active firmware configuration] and wherein: the boot loader is accessible by application; [par. [0029) “wherein the active firmware configuration is selected from the plurality of firmware configurations from the first read-only memory by a user and is loaded into the active memory partition of the second memory’] and the on-board  memory comprises more storage capacity than a storage capacity of the internal memory.  [paragraph [0029] “wherein the memory comprises a first read-only memory comprising a plurality of firmware configurations for the logic board, and a second memory which comprises an active memory partition adapted to store an active firmware configuration]
Regarding Claim 2 Johnson discloses the internal memory is flash memory; the internal memory can hold at least one feature set; and the on-board memory can hold more feature sets than the internal memory; [par. [0029] “wherein the memory comprises a first read-only memory comprising a plurality of firmware configurations for the logic board, and a second memory which comprises an active memory partition adapted to store an active firmware configuration]
Regarding Claim 3 Johnson discloses the on-board memory comprises: a plurality of feature sets; and wherein each feature set is stored in a form of an image in the on-board memory.  [par. [0029] “wherein the memory comprises a first read-only memory comprising a plurality of firmware configurations for the logic board, and a second memory”] 
Regarding Claim 4 Johnson discloses the internal memory is partitioned to contain various types of firmware; and the various types of firmware comprise a feature set A and a feature set B.  [paragraph [0029] “second memory”]
Regarding Claim 5 Johnson discloses the feature set A incorporates a functionality that is or is not incorporated to the feature set B. [par. [6030] “wherein each of the plurality of firmware configurations comprise a set of vendor specific properties. The vendor specific properties may comprise one or more of transmit and/or receive frequencies, modulation schemes, binary encoding algorithms, data encoding techniques, packet payload templates, and algorithms configured to generate rolling codes to replicate the function of an original equipment manufacturer (“OEM”) keyless entry remote device"]
Regarding Claim 6 Johnson discloses  the boot loader is initialized; the configuration storage is accessed; [paragraph [0030] “The set of user inputs may be adapted to provide for the user selection of a firmware configuration from the plurality of firmware configurations.”] the boot loader loads an image from the on-board  memory to the internal memory; [paragraph [0029] “the active firmware configuration is selected from the plurality of firmware configurations from the first read-only memory by a user and is loaded into the active memory partition of the second memory”] a question is whether a loaded image corresponds to a configuration in the configuration storage; if an answer to the question is yes, [paragraph [0029] “the firmware configuration is only loaded when selected/configured by the user”] then the image is validated; a second question is whether firmware of the image is valid; if the firmware is valid, then a boot is applied; and if the firmware is invalid, then an error is reported.   [paragraph [0093] “The configuration data is verified by the remote device and If valid"].
Regarding Claim 7 Johnson discloses  the boot loader is initialized; the configuration storage is accessed; [paragraph [0030] “The set of user inputs may be adapted to provide for the user selection of a firmware configuration from the plurality of firmware configurations.”] the boot loader loads an image from the on-board  memory to the internal memory; [paragraph [0029] “the active firmware configuration is selected from the plurality of firmware configurations from the first read-only memory by a user and is loaded into the active memory partition of the second memory”]a question is asked whether a loaded image corresponds to a configuration in the configuration storage; if an answer to the question is no, [paragraph [0029] “the firmware configuration is only loaded when selected/configured by the user”] then another image is loaded from the on-board memory; [[0029]-[0030]] the another image is validated; a question is asked whether the firmware of the another image is valid; 3 of 9if the firmware is valid, then a boot is applied; and if the firmware is invalid, then an error is reported. [paragraph [0093] “The configuration data is verified by the remote device and If valid"].
Regarding Claim 8 Johnson discloses a configuration change is to be implemented; the on-board memory is scanned; feature sets are presented for selection; a feature set is selected; and device is reinitialized. [paragraph [0029] which discloses that the user selects the firmware configuration]
Claims 11 and 17 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 11 and 17 are rejected under a similar rational as that of claim 1 above. 
Regarding Claim 12 Johnson discloses the storage capacity of the internal memory and the external memory is proportional to a number of feature sets stored in the internal memory and the external memory. [paragraph [0029] “wherein the memory comprises a first read-only memory comprising a plurality of firmware configurations for the logic board, and a second memory which comprises an active memory partition adapted to store an active firmware configuration] 
Regarding Claim 14 Johnson discloses a feature set represents a functionality that is distinct from a functionality of another feature set.  [par. [6030] “wherein each of the plurality of firmware configurations comprise a set of vendor specific properties. The vendor specific properties may comprise one or more of transmit and/or receive frequencies, modulation schemes, binary encoding algorithms, data encoding techniques, packet payload templates, and algorithms configured to generate rolling codes to replicate the function of an original equipment manufacturer (“OEM”) keyless entry remote device"]
Regarding Claim 15 Johnson discloses the microcontroller can contain and use just one feature set; and the microcontroller has an internal memory that needs only to hold one feature set to be loaded and booted. [par. [0029]-[0030]]  
Regarding Claim 18 Johnson discloses the internal memory can hold at least one feature set; and the external memory can hold more feature sets than the internal memory.  [0029]-[0030]]  
Regarding Claim 19 Johnson discloses changing a feature set in the internal memory for a different feature set, comprises: scanning an external memory for available feature sets; presenting the available feature sets for selection to a user; and checking a user selected feature set for validity and genuineness. [0029]-[0030] and [0093] “The configuration data is verified by the remote device and If valid"].   
Regarding Claim 20 Johnson discloses if valid and genuine, the selected feature set is downloaded from the external memory to the internal memory. [paragraph [0093] “The configuration data is verified by the remote device and If valid"]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Johnson)(Pub NO. US 2019/0122472) in view of Kurtz (Patent No. US 7,512,765)
Regarding Claim 9 Johnson teaches a new feature set is to be installed; [0029],  storing active firmware configuration in the second memory]  
Johnson does not teach an inquiry is made of whether space is available in the on-board memory; and if space is unavailable in the on-board memory, then an error is reported.  
However, the examiner takes official notice that checking for enough memory space before downloading/installing a software/application/firmware is well known in the art as taught by Kurtz. [Fig.4, item 420] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention check memory space availability in the second memory of Johnson’s system using Kurtz’s teaching before loading the firmware configuration to avoid malfunction in the system. 
Regarding Claim 10 Johnson teaches a new feature set is to be installed; [0029],  storing active firmware configuration in the second memory]   an inquiry is made to determine whether the feature set is valid and genuine; if an answer is yes, then a success is reported; and if the answer is no, then an error is reported.  [paragraph [0093] “The configuration data is verified by the remote device and If valid"].
Regarding claim 10 Johnson does not teach an inquiry is made of whether space is available in the on-board memory; if space is available, then a feature set is downloaded to the on-board  memory;
However, the examiner takes official notice that checking for enough memory space before downloading/installing a software/application/firmware is well known in the art as taught by Kurtz. [Fig.4, item 420] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention check memory space availability in the second memory of Johnson’s system using Kurtz’s teaching before loading the firmware configuration to avoid malfunction in the system. 
Claim 13 having similar limitations to that of the apparatus of claim 10 Accordingly, claims 13 is rejected under a similar rational as that of claim 10 above. 
Regarding Claim 16 Johnson teaches if the microcontroller needs a different functionality than that of the feature set presently set in it, then the microcontroller can replace the present feature set with another feature set having the different functionality, loaded from the external memory.  [par. [0029] “wherein the memory comprises a first read-only memory comprising a plurality of firmware configurations for the logic board, and a second memory which comprises an active memory partition adapted to store an active firmware configuration]

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186